﻿
Permit me first to congratulate you,, Sir, on your assumption of the presidency of the forty-second session of the United Nations General Assembly, I am confident that your skills and ability, as exemplified by your illustrious career, will lead this session to significant results.
I wish to take this opportunity to express my delegations appreciation of your predecessor/ Mr. Humayun Rasheed Choudhury, the Foreign Minister of Bangladesh, for the effective manner in which he conducted the proceedings of the forty-first session of the General Assembly..
We wish also to express our support for the untiring efforts of our Secretary-General, Mr. Javier Perez de Cuellar, sometimes despite serious setbacks, to find solutions to the many conflicts in the world today. No lasting solutions can be achieved without a genuine effort of peaceful co-operation by all United Nations Member States.
Saint Vincent and the Grenadines is a small eastern Caribbean State. Like many other States represented in this Assembly, my country is a product of the post-war decolonization process. We gained our independence in 1979 and were admitted to the United Nations in 1980. Our view of the world and the relations we have with other States have been fashioned by our history, our present circumstances and our perceptions of the world around us.
If representatives can picture in their minds a small, tropical island 133 square miles in area and approximately 40 other smaller islands stretching for 100 miles along the outer rim of the Caribbean Basin, they may be able to get an idea of the country I represent. The narrow coastal plain and interior mountain valleys on Saint Vincent, together with six of the Grenadine Islands, support a population of 110,000 vincentians. They should consider also a country in which half the population is under the age of 21, where unemployment is currently at about 30 per cent of the labour force and which three times during the past two years has seen its major export crops destroyed by tropical storms; a country without an international airport to service its most important sector, tourism. Those are some basic facts about my country.
Yet, the records of this Organization will be found to contain hardly any pleas from Saint Vincent and the Grenadines for special attention. Forming part of the English-speaking Caribbean, a region characterized by long democratic traditions and the rule of law, we are a people which emerged just over two years ago from the institution of slavery and the plantation system, an even worse form of apartheid than that practised in South Africa today. Cut adrift from the metropolitan Power by the stormy winds of decolonization and without adequate preparation or economic safeguards, we have been forced to draw upon our own spiritual reserves and resourcefulness to survive.
Saint Vincent and the Grenadines is governed at the present time by the New Democratic Party, under the leadership of our Prime Minister, the Right Honourable James Pitz-Allen Mitchell. In presenting the annual budget in Parliament two months ago, the Prime Minister analysed the problems facing the country in the year ahead and concluded his address as follows;
"my Government is anticipating that the new year will be a better one for the people of this country. With it will come new challenges and major decisions, but we are a country of bright, energetic and ambitious people and I am confident that the right decisions will be taken at the right time." Notwithstanding the difficulties we face as a country, there are occasional rays of hope, such as, for example, the International Monetary Fund's June 1987 consultation report on Saint Vincent and the Grenadines, which states; "In the last few years Saint Vincent and the Grenadines has achieved a major improvement in public finances, which has facilitated a marked recovery in the financial position of the State-owned National Commercial Bank and a considerable strengthening in the country's external position."
"Peace and Justice" is the motto which Saint Vincent and the Grenadines adopted over a century ago. It is not surprising therefore that the United Nations, with the Charter as its centre-piece, holds special significance for my Government and people, for the ideals which the Charter seeks to promote are, indeed, peace and justice. 
This Organization, is one born of bitter wartime experiences and human suffering. Coming into existence 43 years ago, it then represented, and still embodies today, man's highest aspirations and goals. In the Charter are crystallized mankind's highest ideals, such as the sanctity of life, the dignity and worth of the individual, peace, freedom and social and economic justice. The Charter of the United Nations is the outstanding achievement of our century, and my delegation believes that, now as we approach the twenty-first century, man's best hope of survival lies in his ability to transform the Charter from a mere legal instrument into a living and dynamic principle enshrined in our legal systems and in our hearts.
Peace is a basic condition necessary for achieving the fruits of civilization. To the degree that the arras race and geopolitical and regional conflicts and tensions exist, to that same degree we fail to achieve the goals of progress and better standards of life in larger freedom. There is a direct relationship between peace and development and, as a corollary, between disarmament and development. Not many deny this.
My delegation, like all other delegations represented in this Assembly, therefore welcomes the recent announcement by the United States of America and the Soviet Union of an agreement in principle for the global elimination of land-based Intermediate nuclear weapons. We hope that this historic agreement between the super-Powers represents the first sign on the horizon of a new day in which there will be complete elimination of all nuclear missiles, both intermediate and strategic, and that it will usher in an era of peace on this planet so satiated with war.
Notwithstanding this un-seasonal thaw in relations between the super-Powers, the international situation remains very volatile and explosive. It is imperative that the present momentum be maintained in order to bring about a more lasting easing of global tension.
In my own region  the signing of the Guatemala Agreement in August of this year by the five Presidents of Central America is a most welcome and encouraging development. The Costa Rican initiative based on the invaluable work of the Contadora and its Support Groups deserves our fullest support.
My country also welcomes the Cartagena Protocol signed last year in the Republic of Colombia, which opens the way for the Caribbean countries of Guyana and Belize to become members of the Organization of American States.
The war in the Gulf region between Iran and Iraq cries out for a peaceful solution. We support the Secretary-General in his efforts to find such a solution and we call on Iran and Iraq to heed the call of the international community and abide by the terms of Security Council resolution 598 (1987) for a cease-fire and to put an end eventually to the senseless slaughter.
My delegation notes the increased interest on the part of the international community in the idea of a conference on the Middle East. The basis of a Middle East settlement already exists in Security Council resolutions 242 (1967) and 338 (1973) . This must include the right of all States in the region, including Israel, to exist within secure boundaries; the inalienable right of the Palestinian people to self-determination, including the right to establish a State of their own; and the withdrawal of Israel from all Arab territories occupied since 1967.
Afghanistan and Kampuchea still remain under foreign occupation. My delegation supports the efforts of the Secretary-General to find a solution to the problem of Afghanistan. We are also encouraged by the increasing contacts and ongoing dialogue between the countries of the Association of South-East Asian Nations and Viet Nam and the various groups in Kampuchea. Afghanistan and Kampuchea, both of them small countries, still remain the victims of aggression and illegal occupation by larger, more powerful neighbours. This is unacceptable to the international community, and my delegation joins in the international consensus calling for withdrawal of all foreign troops from those countries. The Afghans and Kampucheans have the right to determine their destinies free from foreign interference or coercion.
My delegation sees the need for increasing dialogue between North and South Korea. Only dialogue and negotiation will lead to a reconciliation of the views of the two parties. It is imperative that the deeply rooted mistrust between the two Koreas be replaced with understanding and good will, which are surely not beyond the capacity of a people with different ideologies but whose culture is more than 5000 years old.
We support the efforts of the Secretary-General in helping the two Cypriot communities to find a just solution to the problem of Cyprus without foreign intervention.
We believe also that a negotiated settlement is the only acceptable solution to the question of the Malvinas Islands.
There can be no lasting peace in a world without development or a world in which economic inequalities exist. The current global recession has created a number of problems which are very destabilizing to developing countries, especially to small open economies like those of the island States of the eastern Caribbean. The international economy is going through a period of deep structural change, and solutions will have to be found for thorny problems such as the debt crisis, unbalanced terms of trade, international monetary instability, and unacceptably high levels of unemployment in developing countries. 
There is need for an integrated approach to those problems. The solutions adopted must be such that all countries, large and small, might benefit from the new technologies and possibilities of our times. Encouraging signs in this direction are the recently concluded seventh session of the United Nations Conference on Trade and Development and the Uruguay Round launched in Punta del Este in Uruguay in September 1986.
A strange anomaly of our time is the global waste of precious resources on armaments while millions everywhere suffer from illiteracy and poverty and die from malnutrition and starvation. The International Conference on the Relationship between Disarmament and Development held in New York in August and September of this year reminded us of these hard realities. This is a moral problem that strikes at the very roots of human survival. Instead of expenditures on arms, there is an urgent need to allocate these resources to the eradication of hunger and disease, including the deadly threat of AIDS (acquired immune-deficiency syndrome), and to finding solutions to pressing problems relating to the environment. Saint Vincent and the Grenadines will support all initiatives at the current session of the General Assembly aimed at putting these issues into perspective.
There is a new initiative among the eastern Caribbean States for political and economic integration, in an attempt to harness our very limited resources to provide a better standard of living for our peoples. Serious consideration is being given at the moment to unification as a strategy for development in the subregion. The advantages to be derived from such a union in terms of increasing returns within a widening scope of activities are obvious. The true goal of human endeavour is development and happiness. All our efforts at the national and international levels should have as their aim, as stated in the Charter of the United Nations, the reaffirmation of our faith in fundamental human rights, in the dignity and worth of the human person, in equal rights of men and women and of nations large and small.
No greater denial or abuse of these rights exists today than that inherent in the monstrous practice of apartheid by the racist regime in South Africa. This is an issue which continues to threaten international peace and security. South Africa has no intention of dismantling the immoral system of apartheid. It has intensified its campaign of terror and brutality against the oppressed masses within its own borders and in surrounding States. The situation is becoming more and more explosive. Saint Vincent and the Grenadines joins with the international community in calling for comprehensive, mandatory sanctions against South Africa under Chapter VII of the Charter.
The Saint Vincent and the Grenadines delegation equally condemns the illegal occupation of Namibia by South Africa and calls for the immediate independence of Namibia through implementation of Security Council resolution 435 (1978).
My delegation condemns all assaults on the rights of man, whether social or political in nature, and condemns all forms of intolerance whether they are based on religion, colour or class.
Finally, my delegation congratulates you, Mr. President, on the success of this debate and pledges its fullest support to you for the remainder of the present session of the General Assembly. We should free ourselves from the notion that the United Nations has failed; it has registered considerable success in a variety of areas of international co-operation. While it cannot perhaps negotiate for the world, it can help the world to negotiate. History has saddled us with a heavy burden and responsibility, and as we look towards the twenty-first century, we should redouble our efforts to achieve the goals and ideals enshrined in the United Nations Charter of peace, development, happiness and love for all mankind. The task before us is far too great to waste any more time. We must act now.
